Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          22-SEP-2020
                           SCWC-XX-XXXXXXX
                                                          07:54 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellant,

                                  vs.

                           COREY THOMPSON,
                   Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; FC-CR. NO. 3FC16100320K)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Circuit Judge Somerville, assigned by reason of vacancy)

          Petitioner/Defendant-Appellee Corey Thompson’s
Application for Writ of Certiorari, filed on August 14, 2020, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaiʻi, September 22, 2020.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Michael D. Wilson
                                        /s/ Rowena A. Somerville